Title: From George Washington to Colonel Mordecai Gist, 18 July 1777
From: Washington, George
To: Gist, Mordecai



Sir
Head Quarters at the Clove [N.Y.] 18 July 1777.

I recd both your favs of the 2d and 8th instants. The State of Maryland hath not been particular in refusing to suffer the Officers of the Sixteen Battalions to recruit before they have compleated their own

Quotas, several others have done the same thing. As the Officers of Colo. Nat. Gists Regiment were precluded from going on with recruiting, you were right to send them where they have a chance of raising Men.
As most of the Troops raised to the Southward are forwarded on, I think you would render more Service by being with your Regiment than remaining at Baltimore. If therefore the State do not demand your further attendance, you are to join the Army as soon as possible. I am Sir Yr most obt Servt

Go: Washington

